Order dismissing the first four causes of action stated in the complaint reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendants to answer within ten days from the entry of the order herein. The case should be tried so that the facts may be disclosed. (See Foreman v. Foreman, 251 N. Y. 237; Fraw Realty Co. v. Natanson, 261 id. 396; Flower City Brewing Co. v. Edwards, 190 App. Div. 203.) Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.